Citation Nr: 0506299	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  03-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from August 1968 to March 
1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 decision by the RO 
which, in part, denied service connection for PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

3.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in October 2001, prior to 
the January 2002 adjudication of his claim, and he was 
provided with the law and regulations pertaining to VCAA in 
the May 2003 statement of the case.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1110 (2004).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

Factual Background

The veteran's service personnel records show his military 
occupational specialty was that of a radio relay operator, 
assigned to RR&C Company, 5th Communication Battalion, III 
MAF, from April 13, 1969 to March 16, 1970.  The veteran was 
not authorized to wear the Combat Action Ribbon and did not 
receive any awards or decorations denoting combat.  

The service medical records show no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during military service.  There was no mention of 
any psychiatric problems at the time of his separation 
examination in March 1970, and his psychiatric status was 
normal.  

In response to inquiries from VA regarding stressors, the 
veteran provided  statements in September 2002, recalling the 
death of a soldier in April 1969, and statements in November 
2002.  His statements, along with information from his 
service personnel records was forwarded to the Department of 
the Navy, Headquarters, United States Marine Corps, Personnel 
Management Support Branch (MMSB) to determine whether any of 
the stressors cited by the veteran could be verified.  In a 
January 2003 letter, MMSB responded that s search of unit 
diaries showed that one marine died from a self-inflicted 
gunshot wound in September 1968; however, it could not be 
verified that he was in the veteran's unit.  There were no 
causalities listed for the veteran's company in April and May 
1969.  MMSB also indicated that there was no way of verifying 
stressor incidents claimed by the veteran without knowing the 
specific dated of the attacks and whether there were 
causalities.  Anecdotal incidents , while possibly true, were 
not researchable absent documentation.

The evidentiary record includes numerous VA and private 
medical records, many of which were obtained from the Social 
Security Administration in November 2003.  The records show 
that the veteran was treated for various maladies from 1975 
to the present.  The first evidence of any complaints or 
treatment for psychiatric problems was by VA in February 
2001.  The assessment was possible PTSD.  Additional VA 
treatment records include a diagnosis of PTSD.  

Analysis

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

The veteran contends that he was exposed to numerous 
stressors involving rocket attacks and several ambushes in 
Vietnam which he believes have caused his current psychiatric 
problems.  The veteran was asked on several occasions to 
provide as much detailed information as possible so that VA 
could attempt to confirm his claimed stressors through 
appropriate channels.  In addition to general, non-specific 
descriptions that he came under rocket attacks and small arms 
fire, the veteran reported that a soldier in his unit 
committed suicide on the firing range during basic training, 
and that a radio operator who had helped train him when he 
first arrived in Vietnam was killed by rocket attack in April 
1969.  In October 2002, this information and his service 
personnel records were forwarded to MMSB.  

A response from that organization in January 2003 was to the 
effect that the information relating to the veteran's claimed 
combat stressors was insufficient and could not be researched 
or verified.  Concerning the combat death of a radio operator 
in April 1969, it was noted that there were no casualties 
listed for the veteran's unit in April or May 1969.  As to 
the suicide, the records showed that a Marine died from a 
self-inflicted gunshot wound in September 1968.  However, 
there was no way to confirm that the soldier was in the same 
platoon as the veteran or that the veteran was present when 
he died.  

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence, as a whole, does not support a finding of service 
connection for PTSD.  

As to the diagnosis of PTSD by various VA health care 
providers, the Board finds that the opinions were based 
entirely on the veteran's self-described history of traumatic 
combat experiences in Vietnam which have not been confirmed 
by any objective evidence.  VA has attempted to confirm the 
veteran's stressors through MMSB.  However, the veteran was 
unable to provide sufficient information concerning the 
claimed combat stressors for any meaningful research.  
Although the suicide incident was verified, there is no 
evidence that the veteran was present.  Moreover, there is no 
diagnosis of PTSD based on this stressor.  After reviewing 
the two-volume claims file of primarily medical records, the 
Board is unable to find a single reference to this incident 
in any of the medical reports.  The fact that the veteran 
described this soldier as a "friend" and that he "see[s] 
him sometimes with his range jacket on," (11/02 statement) 
but can not recall his name and has never mentioned this 
incident to any of the numerous health care providers who 
have treated him over the years, raises serious questions as 
to the veracity of his statement regarding his involvement in 
this incident.  

In any event, the opinion by a mental health professional 
based on a post-service examination of the veteran cannot be 
used to establish the occurrence of the stressor.  As pointed 
out by the Court, the existence of a valid service stressor 
is a factual question for VA adjudicators, based on an 
assessment of the credibility and probative weight of all the 
evidence.  The Board is not bound to accept the veteran's 
uncorroborated accounts of alleged stressors during service, 
nor is the Board required to accept the unsubstantiated 
medical opinions that alleged PTSD had its origins in 
service.  This is particularly true where there has been a 
considerable passage of time between punitive stressful 
events recounted by a veteran and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), reconsidered, 
1 Vet. App. 406 (1991).  

The record shows that the veteran was not awarded any medals 
for valor.  Since he did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a layperson, is not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


